Citation Nr: 0113582	
Decision Date: 05/14/01    Archive Date: 05/23/01	

DOCKET NO.  00-19 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
VARO in Milwaukee which denied service connection for PTSD.  
However, the claim addressed in January 2000 was not the 
veteran's first such claim.  Service connection was denied in 
August 1981 and claims to reopen where thereafter considered 
multiple times.  Prior to the January 2000 decision, the most 
recent adjudication of a claim to reopen was in February 1995 
when the RO determined that no new and material evidence 
sufficient to reopen had been presented.  See 38 C.F.R. 
§ 3.156(a) (2000).  Because the veteran did not appeal the 
previous denials, the question now before the Board is 
whether new and material evidence has been presented to 
reopen the claim.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156 (2000); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  This issue must be considered by the Board 
regardless of the RO's action because it is a jurisdictional 
question for the Board.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  Consequently, the decision below 
address the claim to reopen as well as the underlying claim 
of service connection.


FINDINGS OF FACT

1.  An application to reopen a claim of service connection 
for PTSD was denied in February 1995; the veteran did not 
appeal.  

2.  Evidence received since the February 1995 denial is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3.  The veteran has PTSD as a result of stressors experienced 
during combat service in Vietnam.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156, 
3.303, 20.1103 (2000).

2.  The veteran has PTSD which was incurred as a result of 
his active military service.  38 U.S.C.A. §§ 1110, 1154(b) 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection should be 
granted for PTSD.  He maintains that the condition has been 
properly diagnosed as being due to his combat experiences in 
Vietnam.

Generally speaking, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a) (2000).  Service connection for PTSD 
requires medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

By a decision entered in August 1981, VA denied a claim of 
service connection for PTSD.  Thereafter subsequent rating 
decision considered claims to reopen, but on each occasion 
denied the veteran's application, the most recent being in 
February 1995.  That decision was not appealed.  
Consequently, the current claim of service connection may be 
considered on the merits only if "new and material 
evidence" has been submitted since the time of the prior 
adjudication.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156 (2000); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

As already noted, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (2000); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In this case, the salient point to be made is that it was not 
until after the February 1995 denial that PTSD was diagnosed 
consistently by those physicians who tended to the veteran.  
Previously, the veteran carried a diagnosis of schizophrenia.  
Therefore, the Board concludes that the newly received 
medical evidence constitutes new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a).  The diagnosis of PTSD, 
confirmed by several physicians in treatment reports dated 
from December 1999 to January 2001 is not duplicative of the 
previously available evidence.  Moreover, because it 
establishes a diagnosis not shown before, and is the essence 
of the veteran's claim, the Board finds that the evidence is 
so significant that it must be considered to fairly 
adjudicate the underlying claim.  

Having found that new and material evidence has been 
presented, the Board turns to an analysis of the underlying 
question of service connection.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The evidence shows that the veteran was accorded a 
psychiatric examination by VA in May 1972.  Reports from his 
parents and from a neighbor indicated that he was exhibiting 
apparently psychotic behavior on a regular basis for the 
previous year or so.  The date of onset of his symptoms of 
nervous trouble was reported as likely occurring about the 
time of his marriage.  The veteran himself stated that he was 
hospitalized in service for treatment of a gunshot wound to 
his leg.  He indicated that his nervous trouble began about 
January 1970 when he noticed that he was drinking a lot of 
coffee.  He added he was experiencing tension.  He also 
stated he felt nervous and depressed.  He did not recall that 
he exhibited any bizarre behavior, despite the reports from 
his parents and his neighbor.  In October 1971 he became 
involved in an incident in a pizza parlor where he threw a 
salt shaker at an individual who aggravated him.  He then 
appeared in court and was placed on two years' probation.  He 
then went to the psychiatric division of a county hospital by 
court order and was hospitalized for about five weeks.  The 
reports of the hospitalization were not available.  In the 
hospital, he was started on medication.  Discharge from 
hospitalization was contingent on his agreement that he would 
continue in outpatient treatment with the VA.  He was 
attending group therapy twice weekly.  He felt that he was at 
his worst about February 1972.  He worsened symptomatically 
to the point of a nervous breakdown for a short time, 
beginning shortly after his admission to the county hospital.  
Notation was made that he had visions of combat experiences 
for one night while at the county hospital.  It was noted he 
had been married in April 1970 and had gotten along for 
several months, but then began to have problems.  He lived 
with his parents most of the time since his separation from 
his wife around February 1971.  

On examination he was described as vaguely confused and 
somewhat faulty in his thought organization.  He showed no 
evidence of overt psychosis.  He also showed no evidence of 
depression.  The diagnosis was mild, undifferentiated 
schizophrenia, in partial remission.

Subsequent medical evidence includes the report of a 
psychiatric examination prepared by VA in July 1981.  
Notation was made that the veteran had a long history of 
problems with a diagnosis of schizophrenia.  The veteran 
claimed that he had PTSD and referred to survivor guilt, 
alienation, remorse, flashbacks, nightmares, fear of 
helicopters, and hearing Oriental voices.  He was described 
as fixated on the idea that he had PTSD.  The examiner stated 
that it was difficult to judge whether PTSD was present in 
addition to schizophrenia.  It was remarked the symptoms the 
veteran claimed fit, but the veteran was not able to 
elaborate on them.  Notation was made that the veteran had no 
clear record in the past of similar complaints.  The examiner 
noted that he tended to doubt the diagnosis and believed the 
veteran was malingering.  

Additional medical records include reports of a number of 
periods of hospitalization for psychiatric problems.  At the 
time of one such hospitalization in May 1988, the veteran 
complained of anxiousness and nervousness.  Notation was made 
of a history of paranoid schizophrenia.  The veteran reported 
having seen a movie about one week prior to admission.  He 
stated that the movie triggered memories of a robbery and of 
Vietnam.  The hospital summary report reflects that the only 
diagnosis given was chronic paranoid schizophrenia.  

Additional medical evidence includes the report of a 
psychiatric examination prepared by a VA psychologist in 
December 1999.  The claims file was reviewed by the examiner.  
The examiner noted that the record showed the veteran 
received the Purple Heart Medal for a superficial leg wound, 
apparently the result of having been being hit by some kind 
of shrapnel from an exploding device while in Vietnam.  The 
examiner noted there was no record of the veteran having 
received the Combat Action Ribbon.  It was reported that in 
February 1972 the veteran was hospitalized at the county 
hospital and was diagnosed as a schizophrenic.  The veteran 
had not worked since 1972.  Since that time, the veteran had 
been treated primarily for a schizophrenic disorder, with 
more than 40 psychiatric hospitalizations.  The veteran had 
received mental health services at the VA medical facility at 
Tomah for many years, and was taking various medications 
which helped manage his schizophrenic symptoms.  The examiner 
noted the veteran had applied for service connection for PTSD 
and for schizophrenia "on a number of occasions since 1972 
and has been denied each and every time."  

On examination the examiner stated that the veteran's 
descriptions of his Vietnam experiences were "often odd and 
peculiar."  As an example, he referred to an instance where 
the veteran stated he received a second Purple Heart that was 
not noted in his military record.  The veteran claimed that 
he "purposefully" walked into an ambush so that he could save 
some lives.  The examiner stated that he had to constantly 
keep the veteran on track.  

Psychological testing was administered.  On the combat 
exposure scale, the veteran obtained a raw score of 26, which 
fell in the moderate to heavy range.  On the Mississippi 
scale for combat-related PTSD, he had a raw score of 76, 
which contraindicated PTSD symptomatology as equivalent to 
the mean obtained by well adjusted, nonsymptomatic veterans.  
On the Beck anxiety inventory, the veteran had a raw score of 
3, which fell in the asymptomatic range.  On the Beck 
depression scale he had a raw score of 4, which also fell in 
the asymptomatic range.  On clinical multi-axial inventory, 
the scores also contraindicated noteworthy clinical 
symptomatology.  The examiner stated that looking at the test 
data as a whole, it appeared that the veteran might have 
minimized or avoided endorsing items suggestive of emotional 
distress or psychopathology.  He stated that, in any event, 
the results of the psychological testing did not add much to 
the overall evaluation.  

The examiner stated that, based upon the results of his 
examination and a careful review of the claims file, it was 
his "unequivocal" opinion that the veteran did not suffer 
from combat-related PTSD, despite the fact that he had been 
so diagnosed by mental health professionals at the Tomah VA 
medical facility.  What was clear to the examiner was that 
the veteran met the criteria for a diagnosis of paranoid 
schizophrenia.  It was the examiner's opinion that the 
veteran had incorporated Vietnam references into his 
psychotic condition and this was why he brought it up and 
talked about it.  The examiner believed the comments the 
veteran made with regard to his experiences in Vietnam were 
"strange and nonsensical."  He opined that focusing on 
Vietnam or encouraging the veteran to talk about Vietnam-
related matters would likely be "counter-therapeutic."  He 
added that, in terms of the schizophrenic condition itself, 
there was no medical evidence to suggest that it originated 
in the military or that it was manifest within a year by the 
veteran's separation from service.  The Axis I diagnosis was 
paranoid schizophrenia.  There was no Axis II diagnosis.  

Of record are reports of periodic visits by the veteran to 
the mental health clinic at the Tomah VA medical facility on 
occasions throughout the 1990's.  Psychiatrists approved of 
some of these reports, including ones dated in December 1999, 
January 2000, and January 2001.  On each of these occasions, 
three different psychiatrists concluded that the veteran had 
PTSD, as well as schizophrenia.  

From a longitudinal review of the evidence of record, the 
Board finds that the record presents an approximate balance 
of positive and negative evidence regarding the material 
issue of whether the veteran has PTSD.  Where such a balance 
of evidence is found, the benefit of the doubt is given to 
the veteran.  The veteran has claimed symptoms associated 
with PTSD over the years and, given his receipt of the Purple 
Heart Medal, the Board concludes that he was indeed involved 
in combat.  While his personnel records are not available, 
the service medical records reflect that not only was he 
wounded on one occasion in June 1968 by hostile fire, but he 
also was involved in a company sweep in May 1968 and 
sustained shrapnel wounds during fire fights on two separate 
occasions in May 1968.  Although scant, the veteran's 
references to stressful experiences are consistent with such 
combat action.  While those who diagnosed PTSD did not 
specifically refer to stressors enumerated by the veteran, 
the clear implication from the record is that PTSD was 
diagnosed on the basis of events coincident with military 
combat experiences.  Consequently, the Board concludes that a 
basis exists for concluding that the veteran has PTSD as a 
result of military service.  

The Board acknowledges the discussion by the VA psychologist 
who examined the veteran in December 1999 and opined that the 
veteran did not have PTSD.  However, the mental health 
professionals at the VA medical facility have been treating 
the veteran on a regular basis for some time and have had the 
opportunity to observe the veteran on a number of occasions, 
thus giving the diagnosis of PTSD significant probative 
value.  In light of the foregoing, the Board finds that the 
evidence is in relative equipoise in this regard.  Thus, by 
application of the benefit-of-the-doubt doctrine, see 
38 C.F.R. § 3.102 (2000), the Board finds that service 
connection for PTSD is warranted.  

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) has been enacted during the pendency of this appeal.  
The Act has clarified VA's duty to assist claimants in 
developing evidence pertinent to their claims and eliminated 
the previous requirement that a claim be well grounded before 
VA's duty to assist arises.  Additionally, certain 
notification requirements have been set out by the new law.  
Nevertheless, given that the Board's decision amounts to a 
grant of the benefit sought by the veteran on appeal, the 
Board finds that further action to comply with these new 
requirements is not necessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


ORDER

Service connection for PTSD is granted.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

